          Case 1:18-cr-00036-JPO Document 367 Filed 06/26/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

          v.                                          Case No. 18 Cr. 36 (JPO)
 DAVID MIDDENDORF, et al.,

                                Defendants.


               ORDER GRANTING WITHDRAWAL AS COUNSEL

       WHEREAS Alyssa Barnard-Yanni seeks to withdraw as counsel of record for Defendant

David Britt as Ms. Barnard-Yanni is ending her employment with the law firm of Orrick,

Herrington & Sutcliffe LLP; and

       WHEREAS Mr. Britt will continue to be represented by Melinda L. Haag, Robert M.

Stern, Matthew R. Shahabian, and Rita M. Glavin in this action and thus the withdrawal of Ms.

Barnard-Yanni will not result in any prejudice or delay;

       IT IS HEREBY ORDERED that Alyssa Barnard-Yanni is hereby withdrawn as counsel

of record for Mr. Britt and shall be removed from all future notices in this action.




 Dated:        June 26, 2019                       By:
                                                                J. PAUL OETKEN
                                                         UNITED STATES DISTRICT JUDGE
